Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 1 of 12 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ADRIAN JAMES,

      Plaintiff,
                                                     Case Number:


v.

PEMCO WORLD AIR SERVICES, INC.


     Defendant.
____________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      1.     Plaintiff, Adrian James, by and through his undersigned counsel,

hereby brings this action for unpaid overtime wages against Defendant pursuant to

Fair Labor Standards Act, as amended, 29 U.S.C. § 201-216 (the “FLSA”). Further,

Plaintiff alleges Defendant violated 42 U.S.C.§ 1981 by discrimination based on his

race, Black. In support of his Complaint, Plaintiff states as follows:

                                       Parties

      2.     Plaintiff, Adrian James, is a qualified Black male and holds an Airframe

and/or Powerplant (A&P) certificate issued by the Federal Aviation Authority.

      3.     Plaintiff was employed by Defendant, PEMCO WORLD AIR

SERVICES, INC., as an “A&P Mechanic.”
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 2 of 12 PageID 2




       4.     Defendant is an airplane maintenance facility.

       5.     Plaintiff was employed by Defendant during the three years prior to the

filing of this lawsuit.

                                     Jurisdiction

       6.     Defendant is an aircraft maintenance enterprise and provides aircraft

maintenance services to its customers in Hillsborough County, Florida.

       7.     Defendant employed Plaintiff as an aircraft mechanic in Hillsborough

County, Florida.

       8.     At all times during his employment, Plaintiff was employed by

Defendant as a non-exempt employee in Hillsborough County, Florida.

       9.     All events giving rise to this action occurred in Hillsborough County,

Florida.

                                        Facts

       10.    Plaintiff was employed by Defendant as an aircraft mechanic.

       11.    During Plaintiff’s employment with Defendant, Plaintiff received

paychecks from Defendant.

       12.    At all times during Plaintiff’s employment with Defendant, Plaintiff

was qualified to perform all essential functions of his employment.




                                          2
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 3 of 12 PageID 3




      13.   At all times during Plaintiff’s employment, Plaintiff was classified as a

non-exempt employee paid on an hourly basis and not subject to any overtime

exemptions or exceptions.

      14.   At all times relevant to this action, Plaintiff worked for Defendant and

performed services for Defendant in Hillsborough County, Florida.

      15.   During the entirety of his employment, Plaintiff worked at least 55

hours per week.

      16.   Plaintiff was not paid overtime wages for all of the hours he worked

beyond 40 in a single workweek while employed by Defendant.

      17.   Plaintiff was not subject to any overtime exemptions.

      18.   Defendant engaged in an illegal policy of skimming and permitting

Plaintiff to work 45 or more hours in each workweek of her employment and did not

pay Plaintiff premium wages for all hours worked beyond 40 in a single workweek.

      19.   Defendant did not record all of the time worked by Plaintiff during his

employment, which is a direct violation of 29 C.F.R. § 516.

      20.   Defendant failed to pay Plaintiff at one-and-one-half-times his regular

rate for all hours worked beyond 40 in a single workweek.

      21.   Defendant engaged in an illegal scheme of failing, refusing, or

neglecting to pay Plaintiff premium wages for all hours worked while employed by




                                         3
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 4 of 12 PageID 4




Defendant in an effort to extract work from Plaintiff without compensating Plaintiff

for the work provided.

      22.    As a result, Plaintiff often performed work for Defendant at a rate well

below the appropriate premium wage because Plaintiff worked after hours in full-

view of Defendant’s management.

      23.    As of this date, Plaintiff still has not been paid the entirety of his wages

and has not been compensated for the full extent of his damages and wage loss under

the FLSA.

      24.    Plaintiff seeks full compensation, including unpaid premium wages,

liquidated damages, attorney’s fees, and costs because Defendant’s conduct in

refusing to pay Plaintiff at least one-and-one-half times his regular rate was a

calculated attempt to extract additional work out of Plaintiff for the benefit of

Defendant.

      25.    Defendant is a for profit corporation that operates and conducts

business in, among others, Hillsborough County Florida, and is therefore, within the

jurisdiction of the Court.

      26.    Defendant, at all relevant times to this complaint, was Plaintiff’s

employer as defined by 29 U.S.C. § 203(d).            Plaintiff performed duties and

responsibilities that involved aviation industry and required Plaintiff to regularly

communicate with out-of-state vendors and suppliers. Defendant was also required



                                           4
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 5 of 12 PageID 5




to accept payments from customers using credit cards and debit cards and

communicating with out-of-state banks. Finally, Plaintiff was regularly involved

repairing and maintaining aircrafts that traveled to Florida from other states and

countries.

      27.    This action is brought under the FLSA to recover from Defendant,

unpaid overtime wages in the form of unpaid overtime wages, liquidated damages,

and reasonable attorneys’ fees and costs.

      28.    The Court has jurisdiction over Plaintiff’s claims as material events

transpired in Hillsborough County, including those brought pursuant to 28 U.S.C. §

1337 and the FLSA.

      29.    At all material times relevant to this action, Defendant was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon

information and belief, including Plaintiff’s experience with Defendant as well as

the sheer size of Defendant’s organization suggest that the Defendant is a multi-

million-dollar operation that has considerable expertise in the wireless aviation

industry. Accordingly, Plaintiff alleges that enterprise coverage is present in this

case because Defendant has an annual volume of at least $500,000.00 in revenue and

has two or more employees that handle goods in commerce, including food, goods,

materials and supplies, who also use telephones, fax machines and other

instrumentalities of commerce.



                                            5
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 6 of 12 PageID 6




      30.    At all material times relevant to this action, Plaintiff in his capacity as

an aircraft mechanic, and was individually covered by the FLSA. The very essence

of Plaintiff’s employment, repairing aircrafts at an international airport, is so closely

related to interstate commerce that Plaintiffs’ relationship to interstate commerce

cannot be separated.

      31.    Indeed, Plaintiff was regularly required to communicate with out-of-

state vendors and suppliers, out-of-state vendors, received mail from out-of-state,

and communicated with other entities via internet, electronic mail, and telephonic

communications.

      32.     Plaintiff did not participate in the creation of budgets for Defendant or

participate in corporate strategy or planning. Plaintiff did not implement legal

compliance measures.

      33.    At all times relevant to this action, Defendant failed to comply with 29

U.S.C. §§ 201-209, because Plaintiff performed services for Defendant for which no

provisions were made by Defendant to properly pay Plaintiff for all hours worked

during his employment.

      34.    Defendant is in exclusive possession of the majority of relevant records

in this case, including payroll records and schedules and other documentation that

might reasonably assist Plaintiff with providing even greater specificity regarding




                                           6
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 7 of 12 PageID 7




the precise number of overtime hours worked by Plaintiff during each week of her

employment.

       35.   However, Plaintiff alleges that he routinely worked in excess of 40

hours per week, including time for which Defendant made no provisions to properly

record.

       36.   Specifically, Defendant suffered and permitted Plaintiff to work

through his lunches while off the clock.

       37.   Plaintiff was not paid for the time he spent working during his lunches

while off the clock.

       38.   The work performed by Plaintiff while off the clock during lunch was

in full view of Defendant and often at Defendant’s behest.

       39.   Indeed, Defendant ordered Plaintiff to conduct “inventory” during his

unpaid lunch breaks.

       40.   Plaintiff regularly and routinely worked during his lunch breaks

without compensation. Indeed, in any given week, Plaintiff spent approximately 2

hours working during his lunch breaks without pay.

       41.   Defendant was aware that Plaintiff was working during his lunch

breaks, yet Defendant refused, failed, or neglected to pay Plaintiff for the time he

spent working during his lunch breaks in a cruel effort to extract free labor from

Plaintiff.



                                           7
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 8 of 12 PageID 8




      42.    Plaintiff desired to be compensated for all of the time he spent working,

including the time he spent working during his lunch breaks.

      43.    Defendant engaged in a policy known as “automatic” lunch deductions

in which Defendant automatically deducted 30 minutes per day from Plaintiff’s

timesheets to represent an unpaid lunch break.

      44.    Defendant made no effort to remove or adjust their automatic lunch

deduction policy to compensate Plaintiff who regularly worked through his lunch

breaks.

      45.    Instead, Defendant knowingly and willfully continued to deduct time

from Plaintiff’s timesheets on a daily basis even though Defendant knew Plaintiff

regularly worked though his lunch breaks.

      46.    On or about May 10, 2021, Plaintiff’s fiancé experienced a medical

emergency and Plaintiff was required to leave work abruptly to care for his fiancé.

      47.    Because Plaintiff misplaced his badge, he asked another employee to

clock him out at the time Plaintiff left Defendant’s facility.

      48.    While Plaintiff was employed by Defendant, it was common for

employees to clock other employees out when needed.

      49.    To Plaintiff’s knowledge, no employees had been disciplined for asking

another employee to clock them out prior to May 10, 2021.




                                           8
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 9 of 12 PageID 9




      50.    Defendant terminated Plaintiff on May 10, 2021, allegedly because

Plaintiff asked another employee to clock him out, which was common practice for

Defendant’s employees.

      51.    In fact, non-Black employees were punished less severely than Plaintiff

for asking other employees to clock them out.

      52.    Specifically, at the time of Plaintiff’s termination, Defendant was aware

that a non-Black employee had also asked another employee to clock him out.

      53.    Rather than terminating the non-Black employee, in order to issue the

same punishment to the non-Black employee,

      54.    Defendant failed, refused and/or neglected to keep accurate time

records pursuant to 29 U.S.C. § 211(c) of Plaintiffs’ true hours of work.

      55.    Plaintiff has been financially damaged by Defendant’s failure to

properly compensate Plaintiff for all hours worked.

      56.    Plaintiff has been financially damaged by Defendant’s decision to

terminate Plaintiff’s employment based on his race, Black.

      57.    But for Plaintiff’s race, Black, Plaintiff would not have been terminated

and would have instead received a lesser punishment like other non-Black

employees.




                                          9
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 10 of 12 PageID 10




                    COUNT I – RACIAL DISCRIMINATION

       58.    Plaintiff hereby incorporates and re-alleges 1-57, above.

       59.    Plaintiff is a qualified Black male and therefore a member of a protected

class due to his race.

       60.    Plaintiff terminated by Defendant on May 10, 2021.

       61.    Defendant is engaged in interstate commerce by virtue or Defendant’s

business, which is an aircraft maintenance facility, providing services to aircraft

traveling interstate.

       62.    Plaintiff was subjected to racially disparate workplace environment

repeatedly throughout the period of time in which Plaintiff worked for Defendant.

       63.    Defendant consistently and habitually treated Plaintiff in a less

favorable manner than non-Black employees in Defendant’s workplace.

       64.    Defendant treated Plaintiff in a less favorable manner than non-Black

employees because Plaintiff is a Black male.

       65.    Plaintiff was entitled to be treated in the same manner as non-Black

employees and was entitled to receive the same terms, conditions, privileges, and

benefits as the non-Black employees in Defendant’s workplace.

       66.    42 U.S.C. 1981, in pertinent part states “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory

to make and enforce contracts, to sue, be parties, give evidence, and to the full and



                                          10
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 11 of 12 PageID 11




equal benefit of all laws and proceedings for the security of persons and property as

is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other, thereby prohibiting

employers such as Defendant from subjecting Plaintiff to a racially hostile work

place.

         67.   Because of Plaintiff’s race, Defendant terminated Plaintiff’s

employment and punished Plaintiff more severely than non-Black employees.

         68.   But for Plaintiff being Black, he would not have been terminated by

Defendant and instead would have received a lesser punishment; as other non-Black

employees received.

         69.   Despite the provisions of 42 U.S.C. 1981, Defendant took adverse

employment actions against Plaintiff.

         70.   Plaintiff were damaged as a direct result of Defendant’s discriminatory

treatment.

                  COUNT II – RECOVERY OF OVERTIME WAGES

         71.   Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-57, above.

         72.   Plaintiff was employed by Defendant and was, at all times, protected

by the FLSA.




                                           11
Case 8:21-cv-01670-WFJ-TGW Document 1 Filed 07/11/21 Page 12 of 12 PageID 12




      73.    Plaintiff was entitled to receive one-and-one-half times her regular rate

for all hours worked beyond 40 in a single work week.

      74.    Defendant engaged in an illegal policy of not paying Plaintiff premium

wages for all hours worked beyond 40 in a single work week.

      75.    Plaintiff was damaged as a result of Defendant’s failure to pay Plaintiff

premium wages for all hours worked beyond 40 in a single workweek.

      76.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to payment of the unpaid premium wages, liquidated damages, attorney’s

fees, and costs.

      77.    Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff demand judgment against Defendant, including, but

not limited to, reimbursement of an amount equal to the unpaid overtime wages and

liquidated damages, together with costs and attorney’s fees pursuant to the FLSA,

and such other further relief as this Court deems just and proper.

                        DATED this 11th day of July, 2021.


                                               /S/ Kyle J. Lee
                                               Kyle J. Lee, Esq.
                                               FLBN: 105321
                                               LEE LAW, PLLC
                                               1971 West Lumsden Road, Suite 303
                                               Brandon, FL 33511
                                               Telephone: (813) 343‐2813
                                               Kyle@KyleLeeLaw.com



                                          12
